1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                                  ***
6     PETER LOUIS DYER,                                  Case No. 3:19-cv-00609-MMD-WGC
7                                    Plaintiff,                     ORDER
           v.
8     JERRY HOWELL, et al.,
9                                Defendants.

10         Pro se Plaintiff Peter Dyer filed a civil rights complaint under 42 U.S.C. § 1983.
11   (ECF No. 5.) Before the Court is the Report and Recommendation (“R&R”) of United
12   States Magistrate Judge William G. Cobb (ECF No. 22), recommending that Dyer’s
13   motion to dismiss (ECF No. 20) be granted, and that this action be dismissed without
14   prejudice. Defendants filed a non-opposition to Dyer’s motion to dismiss (ECF No. 21),
15   and as of the date of this order, neither parties filed have filed an objection1 to Judge
16   Cobb’s R&R. For these reasons and pursuant to 28 U.S.C. § 636(b)(1), the Court adopts
17   Judge Cobb’s R&R in full.
18         It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.
19   22) is accepted and adopted in full.
20         It is further ordered that Dyer’s motion to dismiss (ECF No. 20) is granted.
21         The Clerk of Court is directed to dismiss this action without prejudice and enter
22   judgment accordingly.
23         DATED THIS 19th Day of May 2021.
24

25
                                                  MIRANDA M. DU
26                                                CHIEF UNITED STATES DISTRICT JUDGE
27

28
           1Objections   were due by May 18, 2021. (See ECF No. 22.)
